DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-4, 11, and 14-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Dippel et al (US 2012/0098766; hereinafter Dippel, as cited on sheet 5 of applicant’s IDS filed 16 November 2021).
•	Regarding claims 1, 19, and 20, Dippel discloses a multifunction device, associated method, and associated CRM (figures 1-6), comprising: 
a touch-sensitive display (elements 112 and 114 in figure 1 and element 206 in figure 2 and ¶ 36); 
one or more processors (element 102 in figure 1 and ¶s 18 and 19); 
memory (element 110 in figure 1 and ¶s 20 and 21); and 
one or more programs (element 148 in figure 1 and ¶ 21), 
wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (¶ 21), the one or more programs including instructions for: 
displaying a first user interface of a first application on the touch-sensitive display occupying a first region of the touch-sensitive display (element 604 in figure 6 and ¶ 68); and 
while displaying the first user interface of the first application on the touch-sensitive display, receiving a gesture at the touch-sensitive display that passes through the first region of the touch-sensitive display in which the first user interface of the first application was displayed (one of elements 608 and 612 in figure 6 and ¶ 69); and 
in response to receiving the gesture at the touch-sensitive display that passes through the first region of the touch-sensitive display in which the first user interface of the first application was displayed: 
in accordance with a determination that the gesture, that passes through the first region of the touch-sensitive display in which the first user interface of the first application was displayed, is from an edge region of the touch-sensitive display, ceasing to display the first user interface of the first application and displaying a second user interface of a second application that is different from the first application (element 422 in figure 4 and ¶s 66, 67, and 70; where figure 4 and ¶s 53 and 59-61 disclose the differences between a meta-navigation gesture (element 422 in figure 4) and a non-meta-navigation gesture (element 414 in figure 4)); and 
in accordance with a determination that the gesture, that passes through the first region of the touch-sensitive display in which the first user interface of the first application was displayed, begins at a non-edge region of the touch-sensitive display, performing an operation within the first application while continuing to display the first user interface (element 414 in figure 4 and ¶s 60 and 66).
•	Regarding claims 2-4, 11, and 14-18, Dippel discloses everything claimed, as applied to claim 1.  Additionally, Dippel discloses where:
Claim 2:	the gesture is a swipe gesture (¶ 70).
Claim 3:	the gesture moves in a horizontal direction (elements 608 and 612 in figure 6 and ¶ 70).
Claim 4:	the first user interface occupies substantially all of the touch-sensitive display in a full screen mode (at least suggested by the “thin slivers” in ¶ 70).
Claim 11:	the gesture moves in a horizontal direction (elements 608 and 612 in figure 6 and ¶ 70).
Claim 14:	the first and second applications are recently used applications with saved states (at least suggested by the phrase “other active applications” in ¶ 70).

Claim 15	the method further includes: 
	before entirely displaying the second application, displaying a reduced size image of the second application (¶ 70).
Claim 16:	displaying the second application that is different from the first application includes: 
	displaying an application switching user interface that includes a plurality of representations of recently used applications that at least includes a first representation associated with the first application and a second representation associated with the second application (note the “reduced size” “current application 604” and “thin sliver” of “previous application 614” in ¶ 70).
Claim 17:	the method further includes: 
	receiving an input at the second representation (“second lateral meta-navigation gesture” in ¶ 70); and 
	in response, displaying the second application that is different from the first application (¶ 70).
Claim 18:	the plurality of representations of recently used applications are saved state application images (at least suggested by the phrase “other active applications” in ¶ 70).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dippel, in view of Zhang et al (US 2014/0026096; hereinafter Zhang).

•	Regarding claims 5-10, 12, and 13, Dippel discloses everything claimed, as applied to claim 1.  Additionally, Dippel discloses where:
Claim 5:	the first application is a web-browser application (¶ 66) 
Claim 10:	the gesture is a swipe gesture (¶ 70).
Claim 12:	the second application is a most recently used application (at least suggested by the phrase “other active applications” in ¶ 70).
Claim 13:	the second application is a most recently used application with a saved state (at least suggested by the phrase “other active applications” in ¶ 70).
However, Dippel fails to disclose the additional details of a web-browser application.
	In the same field of endeavor, Zhang discloses where:
Claim 5:	the first application is a web-browser application (element 20 in figure 2 and ¶s 30 and 31) and 
	the first user interface is a first webpage (“web page in a tab that is currently displayed” in ¶ 31). 
Claim 6:	the operation within the first application is a webpage navigation operation(steps ST402-ST409 in figure 4 and ¶s 37, 39, and 45).
Claim 7:	the webpage navigation operation is navigating to a second webpage different than the first webpage (steps ST402-ST409 in figure 4 and ¶s 37, 39, and 45).
Claim 8:	a webpage navigation operation is navigating to a next webpage (steps ST402-ST409 in figure 4 and ¶s 37, 39, and 45).
Claim 9:	the operation performed within the web-browser application is an operation performed within the first webpage (steps ST403, ST407, ST410, and ST414 in figure 4 and ¶s 38, 44, 47 and 50).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Dippel according to the teachings of Zhang, for the purpose of easily and conveniently allowing a user to navigate through tabs in a browser (¶s 59 and 60).

Response to Arguments
Applicant’s arguments with respect to claims 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Closing Remarks/Comments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        10/14/2022